Citation Nr: 1048229	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-36 580	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 60 percent from June 
17, 2008, for the service-connected bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Veteran & M.S.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the RO, which 
continued a 30 percent rating for the service-connected bronchial 
asthma.  

The claim was previously before the Board in September 2009.  At 
that time, the Board determined that a rating in excess of 30 
percent was not warranted prior to June 17, 2008, when the 
disability increased such as to warrant a 60 percent rating.  

The Board remanded that portion of the claim pertaining to a 
rating in excess of 60 percent,  effective on June 17, 2008.

In a September 2009 rating decision, the RO implemented the 60 
percent evaluation effective on June 17, 2008.  

Thereafter, as directed by the Remand, the RO undertook 
additional development and adjudication.  The RO continued the 60 
percent rating in a July 2010 Supplemental Statement of the Case 
(SSOC).



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1944 to July 1945.  

2.  On August 13, 2010, prior to the promulgation of a decision 
in the appeal, the Appeals Management Center/Board received 
notification from the Veteran that in reply to the July 2010 
SSOC, a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in August 2010 that, 
in response to the July 2010 SSOC, he was requesting to "drop 
the appeal that [he] started with [his] asthma."

As the Veteran has withdrawn this appeal, there remain no 
allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 


jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to the claim of an increased rating for the 
service-connected lung disability is dismissed.



		
STEPHEN L. WILKINS
	Veterans Law Judge 
Board of Veterans' Appeals





 Department of Veterans Affairs


